Exhibit 10.6

EXECUTION COPY

 

INVESTMENT MANAGEMENT TRUST AGREEMENT

 

INVESTMENT MANAGEMENT TRUST AGREEMENT, dated as of March 5, 2007, between
SYMMETRY HOLDINGS INC., a Delaware corporation (the “Company”), and CONTINENTAL
STOCK TRANSFER & TRUST COMPANY, as trustee (the “Trustee”).

 

W I T N E S S E T H:

WHEREAS, the Company has filed with the Commission the Registration Statement
relating to the IPO;

 

WHEREAS, the Registration Statement has been declared effective by the
Commission;

 

WHEREAS, the Company and the Underwriters are entering into the Underwriting
Agreement;

 

WHEREAS, as described in the Registration Statement, contemplated by the Charter
and required by the Underwriting Agreement, (a) the Company has agreed to
deposit in trust with the Trustee $143,700,000 of the net proceeds from the IPO
($165,625,000, if the Underwriters’ over-allotment option is exercised in full)
and (b) the Underwriters have agreed to deposit in trust with the Trustee the
Contingent Discount, in each case for the benefit of the Beneficiaries; and

 

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold and
disburse such deposits.

 

NOW, THEREFORE, in consideration of the premises, representations and
warranties, and the mutual covenants and agreements, contained herein and other
good, valuable and sufficient consideration, the receipt of which is hereby
acknowledged, the Parties, intending to be legally bound, agree as follows:

 

 

1.

Definitions.

 

(a)         Definitions.      As used herein, the following terms shall have the
following meanings:

 

“Agreement” shall mean this Investment Management Trust Agreement, including
Exhibits and Schedules, in each case, as amended or supplemented from time to
time.

“Beneficiaries” shall mean the Company, the Public Stockholders, the Existing
Stockholders and the Underwriters, as their respective interests may appear.

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

 

“Charter” shall mean the Amended and Restated Certificate of Incorporation of
the Company.

“Commission” shall mean the Securities and Exchange Commission.

“Common Stock” shall mean the Common Stock, par value $.001 per share, of the
Company.

“Company” shall have the meaning given to it in the title.

“Confidential Information” shall have the meaning given to it in Section
10(a)(i).

“Confirmation of Closing” shall mean a written notice, addressed to the Trustee
and signed by the Company, that an Initial Business Combination will be
consummated on the date of such notice.

“Contingent Discount” shall mean $6,000,000 of the underwriting discounts and
commissions in connection with the IPO ($6,900,000, if the Underwriters’
over-allotment option is exercised in full), representing deferred underwriting
discounts and commissions.

“Conversion Right” shall mean the right of a Public Stockholder to convert its
shares of Common Stock into cash, as provided in the Charter.

“Disclosing Party” shall have the meaning given to it in Section 10(a)(i).

“Existing Stockholders” shall mean the holders of shares of Common Stock
outstanding immediately prior to the IPO.

“Final Combination Termination Letter” shall mean a direction letter addressed
to the Trustee, substantially in the form of Exhibit C, signed by the Company
and the Representative.

“Final Liquidation Termination Letter” shall mean a direction letter addressed
to the Trustee, substantially in the form of Exhibit E, signed by the Company.

“Governmental Authority” shall mean any government (including any United States
federal, foreign, state, provincial, city, municipal, cantonal or county
government), any political subdivision thereof and any governmental,
administrative, ministerial, regulatory, central bank, self-regulatory,
quasi-governmental, taxing, executive or legislative department, commission,
body, agency, authority or instrumentality of any thereof.

“ICA” shall mean the Investment Company Act of 1940, as amended.

“Initial Business Combination” shall have the meaning set forth in the Charter.

 

2

 

“Initial Combination Notice” shall mean a notice addressed to the Trustee,
substantially in the form of Exhibit A, signed by the Company.

“Initial Liquidation Notice” shall mean a notice addressed to the Trustee,
substantially in the form of Exhibit D, signed by the Company.

“Initial Notice or Termination Letter” shall mean any of the Initial Combination
Notice, the Revocation of Initial Combination Notice, the Initial Liquidation
Notice, the Final Combination Termination Letter or the Final Liquidation
Termination Letter.

“IPO” shall mean the initial firm commitment underwritten public offering of
units registered under the Securities Act.

“IPO Shares” shall have the meaning given to it in the Charter.

“Judicial Authority” shall mean any court, arbitrator, special master, receiver,
tribunal or similar body of any kind.

“Law” shall mean any treaty, code, statute, law (including common law), rule,
regulation, or ordinance of any kind of any Governmental Authority.

“Letter of Transmittal” shall mean a letter of transmittal in the form provided
by the Company to a Public Stockholder, duly completed and signed by a Public
Stockholder holding IPO Shares and returned to the Company, with respect to the
exercise by such Public Stockholder of its Conversion Right as described in the
Charter.

“Liquidation Termination Date” shall mean the later of (i) 15 months after the
closing of the IPO or (ii) 24 months after the closing of the IPO if a letter of
intent, agreement in principle or definitive agreement to consummate an Initial
Business Combination was executed within such 15-month period and such Initial
Business Combination was not consummated within such 15-month period.

“Officers’ Certificate” shall mean an officers’ certificate of the Company
signed by any two officers of the Company.

“Order” shall mean any judgment, writ, decree, directive, decision, injunction,
ruling, award or order (including any consent decree or cease and desist order)
of any kind of any Governmental Authority or Judicial Authority.

“Parties” shall mean the Company and the Trustee.

“Permitted Investments” shall mean any (a) Treasury Bill issued by the United
States, having a maturity of 180 days or less or (b) money market fund selected
by the Company that meets the conditions specified in Rule 2a-7 promulgated
under the ICA (as determined by the Company).

“Per Share Conversion Price” shall have the meaning given to it in the Charter.

 

3

 

“Person” shall mean an individual, a partnership, a sole proprietorship, a
company, a firm, a corporation, a limited liability company, an association, a
joint stock company, a trust, a joint venture, an unincorporated organization, a
union, a group acting in concert, a Judicial Authority, a Governmental Authority
or any other entity or association of any kind.

“Post-Closing Conversion Right Notice” shall mean written notice, addressed to
the Trustee and signed by the Company, that a Public Stockholder has exercised a
Conversion Right after the date of the consummation of an Initial Business
Combination.

“Public Stockholders” shall mean the holders of the Common Stock issued in the
IPO.

“Receiving Party” shall have the meaning given to it in Section 10(a)(i).

“Registration Statement” shall mean the Registration Statement on Form S-1 (File
No. 333-135353) filed by the Company with the Commission.

“Representative” shall mean CIBC World Markets, as representative of the
Underwriters.

“Revocation of Initial Combination Notice” shall mean a letter addressed to the
Trustee, substantially in the form of Exhibit B, signed by the Company.

“Tax Disbursement Request Letter” shall mean a notice addressed to the Trustee,
substantially in the form of Exhibit F, signed by the Company.

“Trust Account” shall have the meaning given to it in Section 3.

“Trustee” shall have the meaning given to it in the title.

“Trust Property” shall mean the amount initially delivered to the Trustee
pursuant hereto, and shall include, when received by the Trustee, all income
(including income on income) arising from investment of the amount so delivered,
and shall exclude, when distributed or deducted by the Trustee, all amounts
distributed or deducted from the Trust Account pursuant hereto.

“Underwriters” shall mean the underwriters of the IPO.

“Underwriting Agreement” shall mean the underwriting agreement with respect to
the IPO.

 

(b)

Interpretation. Unless otherwise expressly specified in this Agreement:

 

(i)        the words “hereof”, “hereby” and “hereunder,” and correlative words,
refer to this Agreement as a whole and not any particular provision;

 

4

 

(ii)       the words “includes” and “including”, and correlative words, are
deemed to be followed by the phrase “without limitation”;

(iii)      the word “written” and the phrase “in writing,” and correlative words
and phrases, include electronic and facsimile transmissions;

(iv)      the words “asset” and “property” are synonymous and include owned,
leased and licensed real, personal and intangible property of every kind,
including contractual rights, tort claims, cash, securities and information;

(v)       the masculine, feminine or neuter form of a word includes the other
forms of such word and the singular and plural forms of a word have correlative
meanings;

 

(vi)

the word “or” is not exclusive;

(vii)     the words “will” and “shall” shall be construed to have the same
meaning and effect;

(viii)   references to a Person shall include the successors and assigns thereof
permitted by this Agreement;

(ix)      references to any Law or Order mean such Law or Order as amended,
modified or supplemented and, in the case of any Law, also shall mean any
successor Law;

(x)       references to a “board of directors” of a Person mean the board of
directors or correlative governing body or authority of such Person and include
any committee thereof, references to an “officer” or “director” of a Person mean
an officer, director, executive, manager or trustee of such Person or an
individual performing correlative functions for such Person, references to the
words “stockholder” and “shareholder” are synonymous, and references to the
“stockholders” or “shareholders” of a Person mean the stockholders, shareholders
or other owners of equity interests (including partners and members) of such
Person;

(xi)       references to an Article, Section, Schedule or Exhibit mean an
Article or Section of, or a Schedule or Exhibit to, this Agreement; and

(xii)      capitalized terms that are correlative to terms defined in Section
1(a) shall have correlative meanings.

2.            Appointment of Trustee. The Company hereby appoints the Trustee to
act in accordance with and subject to the terms and conditions of this
Agreement, and the Trustee hereby accepts such appointment and agrees to act in
accordance with and subject to such terms and conditions. The Trustee hereby
consents to the inclusion of its name and the description of it in the
Registration Statement and other materials relating to the IPO.

 

3.    Trust Account. The Trustee shall receive and hold the Trust Property in
trust for the benefit of the Beneficiaries in one or more segregated trust
accounts (collectively, the “Trust  

 

5

 

Account”) established by the Trustee at a branch of JPMorgan Chase Bank, N.A.,
selected by the Trustee.

 

4.  Combination; Liquidation and Distribution; Taxes and Disbursements.

 

(a)          Initial Combination Notice. If a proposed Initial Business
Combination is approved by the Company’s stockholders as contemplated by the
Charter, the Company shall promptly deliver to the Trustee the Initial
Combination Notice. Upon receipt thereof, the Trustee shall take such action, if
any, as may be required to make the Trust Property available for immediate
distribution by the date specified in the Initial Combination Notice. If the
Company later determines that such proposed Initial Business Combination will
not be consummated, it shall promptly deliver to the Trustee a Revocation of
Initial Combination Notice. Upon receipt thereof, the Trustee shall reinvest, in
accordance with the terms of this Agreement, any Trust Property that shall have
been so made available.

 

(b)          Final Combination Termination Letter. At least two (2) Business
Days in advance of the anticipated date of consummation of a proposed Initial
Business Combination, the Company shall deliver to the Trustee the Final
Combination Termination Letter. Upon the actual date of consummation of a
proposed Initial Business Combination, the Company shall deliver a Confirmation
of Closing and the Trustee shall disburse the Trust Property as directed in the
Final Combination Termination Letter.

 

 

(c)

Payment Instructions.

 

i.             Subject to the last sentence of this Section 4(c)(i) and in
addition to any other Person to whom disbursements are to be made, the Final
Combination Termination Letter will include instructions to the Trustee to pay,
electronically or by check, the aggregate Per Share Conversion Price payable in
respect of IPO Shares (after giving effect to any required tax withholdings, it
being understood that the Trustee shall have no responsibility to perform tax
withholding services) tendered and covered by Letters of Transmittal received by
the Company on or prior to the date on which the Final Combination Termination
Letter is delivered to the Trustee, to the Person to whom payment thereof is
directed in each such Letter of Transmittal, it being understood that the
Trustee (A) shall have no responsibility to review any Letter of Transmittal and
(B) may rely solely on the instruction letter from the Company in making payment
upon any conversion.

 

ii.           If a Public Stockholder shall have properly exercised and
perfected its Conversion Rights but shall not have properly delivered a duly
executed and completed Letter of Transmittal to the Company prior to the date on
which the Final Combination Termination Letter shall have been delivered to the
Trustee, the Final Combination Termination Letter shall direct the Trustee to
hold in the Trust Account the amount which would otherwise be disbursed to such
Public Stockholder pending resolution of the relevant Conversion Right. Upon
receipt of any such Letter of Transmittal, the Company shall promptly deliver a
Post-Closing Conversion Right Notice to the Trustee which will include
instructions to the Trustee to pay, electronically or by check, the aggregate
Per Share Conversion Price payable in respect of the IPO Shares so tendered and
covered by such Letter of Transmittal (after giving effect to any required tax

 

6

 

withholdings, it being understood that the Trustee shall have no responsibility
to perform tax withholding services) to the Person to whom payment thereof is
directed in such Letter of Transmittal, it being understood that the Trustee (A)
shall have no responsibility to review any Letter of Transmittal and (B) may
rely solely on the instruction letter from the Company in making payment upon
any conversion. At any time beginning 180 days after the consummation of the
Initial Business Combination, the Company may direct the Trustee to pay over to
the Company any portion of the Trust Account then remaining in respect of IPO
Shares as to which the Conversion Right shall have been properly exercised and
perfected. After such payment, Public Stockholders holding IPO Shares as to
which the Conversion Right shall have been properly exercised and perfected
shall be entitled to look solely to the Company (subject to abandoned property,
escheat and other similar Laws) as general creditors thereof with respect to the
Per Share Conversion Price payable in respect of such IPO Shares.

 

(d)          Liquidation. If the Initial Business Combination shall not have
been consummated prior thereto, then, on the Liquidation Termination Date, the
Company shall promptly deliver to the Trustee the Initial Liquidation Notice.
Upon receipt thereof, the Trustee shall take such action, if any, as may be
required to make the Trust Property available for immediate distribution by the
date specified in the Initial Liquidation Notice. At least five (5) Business
Days in advance of the anticipated date of distribution, the Company shall
deliver to the Trustee the Final Liquidation Termination Letter, which will
include instructions to the Trustee to disburse such funds in accordance with
the Company’s plan of distribution, as provided in the Charter. Upon the actual
date of distribution, the Trustee shall disburse the Trust Property as directed
in the Final Liquidation Termination Letter.

 

(e)          Compliance with Other Agreements. When delivering instructions to
the Trustee as to whom disbursements should be made under Sections 4(b), 4(c)
and 4(d), the Company shall do so in accordance with the Charter and the
Underwriting Agreement, as well as this Agreement.

 

(f)  Distributions for Payment of Taxes. Within ten (10) Business Days after the
Trustee’s receipt from JPMorgan Chase Bank, N.A. of a monthly statement or
statements as to the Trust Property for the prior calendar month, the Trustee
shall provide the Company with such monthly statement or statements. The Company
shall timely prepare each federal and state tax return (and shall prepare
quarterly estimates in respect thereof, as applicable) required to be filed in
respect of income arising from the Trust Property. At least twenty (20) Business
Days before the date upon which the taxes shown thereon to be due are required
to be paid, the Company shall deliver to the Trustee a Tax Disbursement Request
Letter in respect of such taxes. Funds for payment of such taxes shall be
disbursed from the Trust Account and the Trustee shall take such action, if any,
as may be required to make the Trust Property available for immediate
distribution by the date specified in the Tax Disbursement Request Letter.
Within five (5) Business Days after receipt from the Trustee of such
disbursement, the Company shall file with the relevant taxing authority such tax
return and wire to such taxing authority relevant taxes (or quarterly estimate,
as applicable). In no event shall the aggregate amount of all funds disbursed to
the Company pursuant to this Section 4(f) exceed the income in respect of which
such taxes are due and owing.

 

7

 

(g)          Funds Subject to Withdrawal Penalties. If any Trust Property cannot
be made available for immediate distribution as contemplated hereby without
penalty, the Trustee shall promptly so notify the Company. The Trustee shall
take such action, if any, as may be required to make the Trust Property
available for immediate distribution by the date contemplated by the notice
delivered in accordance with the terms hereof unless, within ten (10) Business
Days prior to the anticipated date of disbursement, the Company and the
Representative give joint written instructions to the contrary. If such
instructions are given, the Trustee will follow such instructions.

 

5.    Investments. Upon written instruction of the Company, the Trustee shall,
in a timely manner, invest and reinvest the Trust Property in any Permitted
Investment; provided, that if such Permitted Investment is a money market fund
selected by the Company that meets the conditions specified in Rule 2a-7
promulgated under the ICA (as determined by the Company), the written
instruction shall include the exact name and trading symbol of the fund selected
by the Company.

 

 

6.

Other Agreements.

 

 

(a)

Trustee. The Trustee agrees to:

 

(i)         manage, supervise and administer the Trust Account subject to the
terms and conditions set forth herein;

 

(ii)        provide the Representative with a copy of any Initial Notice or
Termination Letter, Officers’ Certificate and other correspondence that it
receives from the Company with respect to any proposed withdrawal or
disbursement from the Trust Account promptly after it receives the same;

 

(iii)       provide the Company and the Representative with a copy of any
communications received by it from any Person other than the Company with
respect to the Trust Account or any Trust Property promptly after it receives
the same;

 

(iv)       supply any necessary information or documents as may be requested by
the Company in connection with the Company’s preparation of the tax returns for
the Trust Account;

 

(v)        participate in any plan or proceeding for protecting or enforcing any
right or interest arising from the Trust Property, if, as and when instructed by
the Company (and/or, solely as it relates to the Contingent Discount, the
Representative) to do so;

 

(vi)       render to the Company and the Representative, and to such other
Person as the Company may instruct, monthly written statements of the activities
of and amounts in the Trust Account, reflecting all receipts and disbursements
of the Trust Account;

 

(vii)      follow the following security procedures with respect to funds
transferred from the Trust Account: (1) upon receipt of any written
instructions, confirm such instructions with an authorized individual at an
authorized telephone number listed on Exhibit G;

 

8

 

(2) in executing funds transfers, rely upon account numbers or other identifying
numbers of a Beneficiary, Beneficiary’s bank or an intermediary bank, rather
than names (and the Trustee will not be liable for any loss, liability or
expense resulting from any error in an account number or other identifying
number so long as it has accurately transmitted the numbers provided); and (3)
notify the Company immediately if it has reason to believe unauthorized Persons
may have obtained access to such information;

 

(viii)   not make any claims or otherwise proceed against the Trust Account,
including by way of set-off (and the Trustee shall not be entitled to any funds
in the Trust Account under any circumstance except as otherwise provided
herein); and

 

(ix)      complete the liquidation of the Trust Property and distribute the
Trust Property in the Trust Account only as directed in the Final Combination
Termination Letter or the Final Liquidation Termination Letter, as the case may
be.

 

(b)         Company. The Company shall notify the Trustee immediately of any
change in its authorized personnel from the personnel set forth on Exhibit G.

 

 

7.  Trustee.

 

(a)          Fees. The Company shall pay the Trustee the initial acceptance fee
and annual fee set forth on Schedule A (it being expressly understood that the
Trust Property shall not be used to pay such fees). The Company shall pay the
Trustee the initial acceptance fee and the first year’s annual fee on the date
of consummation of the IPO, and shall pay each subsequent year’s annual fee on
the anniversary of such date. The Trustee shall refund to the Company the annual
fee (on a pro rata basis) with respect to any period after the liquidation of
the Trust Property. The Company shall not be responsible for any other fees or
charges of the Trustee except as may be provided in Section 7(e), Schedule A or
this Section 7(a) (it being expressly understood that none of the principal
portion of the Trust Property shall be used to pay any such fees or charges).

 

(b)          Reliance. The Trustee may rely conclusively and shall be protected
in acting upon any order, notice, demand, certificate, opinion or advice of
counsel (including counsel chosen by the Trustee), statement, instrument, report
or other paper or document (not only as to its due execution and the validity
and effectiveness of its provisions, but also as to the truth and acceptability
of any information therein contained) which is believed by the Trustee, in good
faith, to be genuine and to be signed or presented by the proper Person or
Persons. Except as otherwise required herein, the Trustee shall be entitled to
rely on, and shall be protected in relying on, any verbal or telephonic advice
or instruction which it in good faith believes to be given by any one of the
Persons authorized under Section 6(a)(vii) and Exhibit G to give written
instructions, provided, that the Company promptly confirms such instructions in
writing.

 

(c)          Actions. Before the Trustee acts or refrains from acting, it may
require an Officers’ Certificate or opinion of counsel or both. The Trustee
shall not be liable for any action it takes or omits to take in good faith in
reliance on such Officers’ Certificate or opinion of counsel. The Trustee may
consult with counsel and the advice of such counsel or any opinion of

 

9

 

counsel shall be full and complete authorization and protection from liability
in respect of any action taken, suffered or omitted by it hereunder in good
faith and in reliance thereon.

 

(d)          No Representations. The Trustee shall not be responsible for and
makes no representation as to the validity or adequacy of this Agreement, and
shall not be accountable for the Company’s use of the proceeds from the Trust
Account.

 

(e)          Indemnity. The Company shall hold the Trustee harmless from and
against, and indemnify the Trustee for, any and all expenses, including
reasonable counsel fees and disbursements, or loss suffered by the Trustee in
connection with any action, claim or proceeding brought against the Trustee
involving any claim, or in connection with any claim or demand, that in any way
arises out of or relates to this Agreement, the services of the Trustee
hereunder, or the Trust Property or any income earned from investment of the
Trust Property, except for expenses and losses resulting from the Trustee’s
gross negligence, bad faith or willful misconduct. Promptly after the receipt by
the Trustee of notice of demand or claim or the commencement of any action,
claim or proceeding, pursuant to which the Trustee intends to seek
indemnification under this Section 7(e), it shall give the Company written
notice thereof, specifying in reasonable detail the nature and all known
particulars related thereto.

 

(f)           Limitations of Liability. The Trustee shall have no responsibility
or liability to:

 

(i)        take any action with respect to the Trust Property (other than as
directed in Sections 4, 5 and 6), and it shall have no liability to any party
except for liability arising out of its own gross negligence, bad faith or
willful misconduct;

 

(ii)       institute any action, claim or proceeding for the collection of any
principal and income arising from, or institute, appear in or defend any action,
claim or proceeding of any kind with respect to, any of the Trust Property
unless and until it shall have received written instructions from the Company
given as provided herein to do so and the Company shall have advanced or
guaranteed to it funds sufficient to pay any expenses incident thereto;

 

(iii)      change the investment of any Trust Property, other than in compliance
with Section 5;

 

 

(iv) 

refund any depreciation in principal of any Trust Property;

 

(v)       assume that the authority of any Person designated by the Company or
the Representative to give instructions hereunder shall not be continuing unless
provided otherwise in such designation or unless the Company or the
Representative shall have delivered a written revocation of such authority to
the Trustee;

 

(vi)      the other Party hereto or to anyone else for any action taken or
omitted by it, or any action suffered by it to be taken or omitted, in good
faith and in the exercise of its own best judgment, except for its gross
negligence, bad faith or willful misconduct;

 

10

 

 

(vii)    verify the correctness of the information set forth in the Registration
Statement or to confirm or assure that any acquisition made by the Company or
any other action taken by it is as contemplated by the Registration Statement
unless an officer of the Trustee has actual knowledge thereof, written notice of
such event shall have been sent to the Trustee or as otherwise required under
Sections 4(a-h);

 

(viii)    prepare, execute or file any tax reports, income or other tax returns
or pay any taxes with respect to income or activities relating to the Trust
Account, regardless of whether such tax is payable by the Trust Account or the
Company (including income tax obligations), it being expressly understood that,
as set forth in Section 4(f), if there is any income or other tax obligation
relating to the Trust Account or the Trust Property, as determined by the
Company and regardless of whether such tax is payable by the Company or the
Trust, at the written instruction of the Company, the Trustee shall make funds
available in cash from the Trust Property in an amount specified by the Company
as owing to the applicable taxing authority, which amount shall be paid directly
to the Company pursuant to a Tax Disbursement Request Letter; or

 

(ix)        verify calculations, qualify or otherwise approve Company requests
for distributions pursuant to Section 4(f).

 

(g)          Removal or Resignation. The Company may remove the Trustee at any
time, without assigning any cause therefor, by delivering to the Trustee and the
Representative written notice of removal, effective not less than ninety (90)
days after receipt by the Trustee and the Representative of such notice. If the
Trustee gives written notice to the Company that it desires to resign under this
Agreement, the Company shall use its reasonable efforts to locate a successor
trustee, during which time the Trustee shall continue to act in accordance with
the terms of this Agreement. At such time that the Company notifies the Trustee
that a successor trustee has been appointed by the Company and has agreed to
become subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including the transfer
of copies of the reports and statements relating to the Trust Account. Any
removal or resignation shall not be effective until the Company has duly
appointed and approved a successor trustee and all of the Trust Property held by
the Trustee in the Trust Account has been duly transferred to the successor
trustee. If the Company does not locate a successor trustee within ninety (90)
days of receipt of a resignation notice from the Trustee, the Trustee may (but
shall not be obligated to) submit an application to have the Trust Property
deposited with the United States District Court for the Southern District of New
York and upon such deposit, the Trustee shall be immune from any liability
whatsoever that arises due to any actions or omissions to act by the other Party
after such deposit.

 

8.    Termination. This Agreement shall terminate (and the Trust Account shall
be closed) upon distribution of all of the funds in the Trust Account pursuant
to the terms hereof. Sections 7 and 10 shall survive any such termination.

 

 

9.

Representations and Warranties.

 

 

11

 

 

(a)

Company. The Company represents, warrants and covenants that:

 

(i)         it is a corporation that is duly organized, validly existing and in
good standing under the laws of its jurisdiction of formation; it has the
corporate power and authority necessary to (i) execute, deliver and perform its
obligations under this Agreement, (ii) consummate the transactions contemplated
hereby and (iii) conduct its business; it is duly qualified or licensed and in
good standing as a foreign corporation authorized to do business under the laws
of each jurisdiction in which the ownership, leasing or use of assets by it or
the conduct of business by it requires such licensing or qualification; and it
is not in violation of any provision of its organizational documents;

 

(ii)       the execution and delivery of this Agreement by it, the performance
by it of its obligations hereunder and the consummation of the transactions
contemplated hereby have been duly authorized by all necessary corporate action
on its part; this Agreement constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except insofar as
enforceability may be limited by bankruptcy, insolvency, moratorium or other
laws that may affect creditors’ rights and remedies generally and by principles
of equity (regardless of whether enforceability is considered in an action,
claim or proceeding in equity or at law); and this Agreement has been duly
executed by it; and

 

(iii)       it has, and during the term of this Agreement will maintain, the
right under all applicable laws, rules and regulations necessary to perform its
obligations under this Agreement and consummate the transactions contemplated
hereby.

 

(b)        Trustee. The Trustee represents, warrants and covenants that (i) it
is a corporation duly organized and validly existing under the laws of its
jurisdiction of formation, (ii) it has full power and authority necessary to
execute, deliver and perform its obligations under this Agreement, and (iii)
this Agreement has been duly executed by it.

 

10.  

Miscellaneous.

 

 

(a)

Confidentiality.

(i)        Subject to Section 10(a)(iii), all information (whether in written,
electronic, oral or other form and including trade secrets and non-public,
confidential or proprietary information) received by the Trustee or its agents,
advisors or other representatives (individually and collectively, the “Receiving
Party”) relating to (1) the Company, its subsidiaries or affiliates or its or
their agents, advisors or other representatives (individually and collectively,
a “Disclosing Party”) or (2) this Agreement or the transactions contemplated
hereby, in each case, furnished by or on behalf of or obtained from a Disclosing
Party, before or after the date hereof, shall be treated as confidential
(collectively, the “Confidential Information”).

(ii)       The Receiving Party (1) will keep all of the Confidential Information
confidential and will not disclose any of the Confidential Information in any
manner whatsoever (except as required by applicable law), without the prior
written consent of the relevant Disclosing Party, and (2) will not use any of
the Confidential Information in any manner

 

12

 

whatsoever other than in connection with the consummation of the transactions
contemplated hereby; provided, however, that Confidential Information may be
revealed to agents, advisors or other representatives of the Receiving Party who
(x) need to know such Confidential Information for the purpose of consummating
such transactions, (y) are informed in writing by the Receiving Party of the
confidential nature and restricted use of such Confidential Information and (z)
agree to observe the terms of this Section 10(a) as if they were Parties.

(iii)      Confidential Information shall not include information to the extent,
but only to the extent, that such information is (1) on the date hereof part of,
or after the date hereof becomes part of, the public domain other than as a
result of disclosure by the Receiving Party or any of its agents, advisors or
other representatives where such disclosure constituted or constitutes a breach
of this Section 10(a), (2) is on the date hereof known by the Receiving Party or
its agents, advisors or other representatives so long as such knowledge is
demonstrated by reasonably convincing written (or, if dating is demonstrated by
reasonably convincing evidence, electronic) evidence, (3) after the date hereof
becomes known by the Receiving Party on a non-confidential basis from a source
(other than a Disclosing Party) which, to the knowledge of the Receiving Party,
after due inquiry, is not prohibited from disclosing such information by a
statutory, regulatory, contractual or fiduciary obligation or (4) after the date
hereof developed by the Receiving Party independent of any information furnished
by or on behalf of or obtained from a Disclosing Party so long as such
independent development is clearly and convincingly demonstrated by dated
written (or, if dating can be independently demonstrated by reasonably
convincing evidence, electronic) records of a type that is customarily generated
and maintained by the Receiving Party in the ordinary course consistent with
past practices.

(b)         Notices. All notices and demands required or permitted to be given
pursuant to this Agreement shall be transmitted by personal delivery, by a
nationally recognized courier service, by registered or certified mail, return
receipt requested, postage prepaid, or by facsimile and shall be addressed as
follows:

 

When the Company is the intended recipient:

Symmetry Holdings Inc.

432 Scarborough Road

Briarcliff Manor, NY 10510

Attention: Chief Executive Officer

Facsimile:  (212) 808-7897

With a copy to:

 

Kelley Drye & Warren LLP

400 Atlantic Street

Stamford, Connecticut 06901

Attention:  Randi-Jean G. Hedin

Facsimile:  (203) 327-2669

 

When the Trustee is the intended recipient:

 

13

 

Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

Attention: Steven G. Nelson, President

Facsimile:  (212) 509-5150

A Party may designate a new address to which notices required or permitted to be
given pursuant to this Agreement shall thereafter be transmitted by giving
written notice to that effect to the other Party. Each notice transmitted in the
manner described in this Section 10(b) shall be deemed to have been given,
received and become effective for all purposes at the time it shall have been
(x) delivered to the addressee as indicated by the affidavit of the messenger
(if transmitted by personal delivery), the receipt of the courier service (if
transmitted by courier service), the return receipt (if transmitted by mail) or
the answer back or call back (if transmitted by facsimile) or (y) presented for
delivery to the addressee as so indicated during normal business hours, if such
delivery shall have been refused for any reason.

(c)         Governing Law; Forum; Jury Trial. THE VALIDITY, INTERPRETATION,
PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK. Each Party agrees that any action, claim or proceeding
arising out of this Agreement or the breach or threatened breach of this
Agreement shall be commenced and prosecuted in a court in the State of New York.
Each Party consents and submits to the non-exclusive personal jurisdiction of
any court in the State of New York in respect of any such action, claim or
proceeding. Each Party consents to service of process upon it with respect to
any such action, claim or proceeding by registered mail, return receipt
requested, and by any other means permitted by applicable laws. Each Party
waives any objection that it may now or hereafter have to the laying of venue of
any such action, claim or proceeding in any court in the State of New York and
any claim that it may now or hereafter have that any such action, claim or
proceeding in any court in the State of New York has been brought in an
inconvenient forum. EACH PARTY WAIVES TRIAL BY JURY IN ANY SUCH ACTION, CLAIM OR
PROCEEDING.

 

(d)       Binding Effect; Assignment; Third Party Beneficiaries. This Agreement
shall be binding upon the Parties and their respective successors and assigns
and shall inure to the benefit of the Parties and their respective successors
and permitted assigns. No Party shall assign any of its rights or delegate any
of its duties under this Agreement (by operation of law or otherwise) without
the prior written consent of the other Party. Any assignment of rights or
delegation of duties under this Agreement by a Party without the prior written
consent of the other Party, if such consent is required hereby, shall be void.
No such assignment or delegation shall relieve the assignor or delegator of its
obligations hereunder, except that if a party assigns or delegates as permitted
hereunder with the prior written consent of the other parties, then it shall be
relieved of those obligations assumed by its transferee. Except for any such
transferee, the Public Stockholders, the Existing Stockholders and the
Underwriters, no Person shall be, or be deemed to be, a third party beneficiary
of this Agreement other than as expressly set forth herein.

 

(e)         Entire Agreement. This Agreement constitutes the entire agreement
between the Parties with respect to the subject matter hereof and cancels and
supersedes all of

 

14

 

the previous or contemporaneous agreements, representations, warranties and
understandings (whether oral or written) by or between the Parties with respect
to the subject matter hereof.

 

(f)          Amendments. No addition to, and no cancellation, renewal,
extension, modification or amendment of, this Agreement shall be binding upon a
Party unless such addition, cancellation, renewal, extension, modification or
amendment is set forth in a written instrument that states that it adds to,
amends, cancels, renews, extends or modifies this Agreement and that is executed
and delivered on behalf of each Party by an officer of, or attorney-in-fact for,
such Party, and each such cancellation, renewal, extension, modification or
amendment shall be subject to (1) the prior written consent of the
Representative and (2) in the case of an amendment to Section 4 or any other
amendment that materially adversely affects the interests of the Public
Stockholders, the approval of the holders of more than fifty percent (50%) of
the then outstanding IPO Shares; provided, that notwithstanding the foregoing,
this Agreement may be amended or supplemented without consent of the Trustee or
the Representative to (x) cure any ambiguity or omission or to correct or
supplement any provision contained herein that may be defective or inconsistent
with any other provision contained herein, (y) add further covenants,
restrictions or conditions of the Company for the benefit of the Trustee or the
Beneficiaries, or (z) make any other change that is not adverse to the Trustee
or the Beneficiaries.

(g)         Waivers. No waiver of any provision of this Agreement shall be
binding upon a Party, unless such waiver is expressly set forth in a written
instrument that is executed and delivered by such Party and (in the case only of
a waiver of any provision giving rights to the Representative to receive the
Contingent Discount as contemplated herein) the Representative. Such waiver
shall be effective only to the extent specifically set forth in such written
instrument. Neither the exercise (from time to time and at any time) by a Party
of, nor the delay or failure (at any time or for any period of time) to
exercise, any right, power or remedy shall constitute a waiver of the right to
exercise, or impair, limit or restrict the exercise of, such right, power or
remedy or any other right, power or remedy at any time and from time to time
thereafter. No waiver of any right, power or remedy of a Party shall be deemed
to be a waiver of any other right, power or remedy of such Party or shall,
except to the extent so waived, impair, limit or restrict the exercise of such
right, power or remedy.

(h)         Remedies Limited. No Party shall, for any reason or under any legal
theory, be liable for any special, indirect, incidental or consequential damages
arising out of any breach of or default under this Agreement, even if informed
of the possibility of such damages in advance.

 

(i)

Headings; Counterparts; Interpretation.

 

(1)        The headings set forth herein have been inserted for convenience of
reference only, shall not be considered a part of this Agreement and shall not
limit, modify or affect in any way the meaning or interpretation of this
Agreement.

 

(2)        This Agreement may be signed in any number of counterparts, each of
which (when executed and delivered) shall constitute an original instrument, but
all of which together shall constitute one and the same instrument. This
Agreement shall become

 

15

 

effective and be deemed to have been executed and delivered by each of the
Parties at such time as counterparts shall have been executed and delivered by
each of the Parties, regardless of whether each of the Parties has executed the
same counterpart. It shall not be necessary when making proof of this Agreement
to account for any counterparts other than a sufficient number of counterparts
which, when taken together, contain signatures of all of the Parties. Delivery
of a counterpart by facsimile shall be as effective as delivery of an original.

 

(3)        Each of the Parties has participated substantially in the negotiation
and drafting of this Agreement and no ambiguity herein shall be construed
against the draftsman.

 

(j)          Severability. If any provision of this Agreement shall hereafter be
held to be invalid, unenforceable or illegal, in whole or in part, in any
jurisdiction under any circumstances for any reason, (1) such provision shall be
reformed to the minimum extent necessary to cause such provision to be valid,
enforceable and legal while preserving the intent of the Parties as expressed
in, and the benefits to the Parties provided by, this Agreement or (2) if such
provision cannot be so reformed, such provision shall be severed from this
Agreement and an equitable adjustment shall be made to this Agreement (including
addition of necessary further provisions to this Agreement) so as to give effect
to the intent so expressed and the benefits so provided. Such holding shall not
affect or impair the validity, enforceability or legality of such provision in
any other jurisdiction or under any other circumstances. Neither such holding
nor such reformation nor severance shall affect or impair the legality, validity
or enforceability of any other provision of this Agreement.

 

[remainder of page intentionally left blank]

 

16

 

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the date first above written.

SYMMETRY HOLDINGS INC.

 

By: /s/Corrado De Gasperis_________________________

Name: Corrado De Gasperis

Title: Chief Executive Officer

 

CONTINENTAL STOCK TRANSFER & TRUST

COMPANY, as Trustee

 

By: /s/Steven Nelson ______________________________

Name: Steven Nelson

Title: Chairman

 

17

 

Schedule A

 

 

Fee Item

Time / Method of Payment

Amount

Initial acceptance fee

Initial closing of IPO by wire transfer

$1,000

Annual fee

First year, initial closing of IPO by wire transfer; thereafter on the
anniversary of the effective date of the IPO, by wire transfer or check

$3,000

Transaction processing fee for disbursements to Company under Section 4(f)

Deducted by the Trustee from accumulated income at the time of disbursement

$250

 

 

 

18

 

 

EXHIBIT A

Initial Combination Notice

 

[LETTERHEAD OF COMPANY]

 

[INSERT DATE]

 

Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

Attention: Steven G. Nelson

 

Re: Trust Account No. _______________ - Initial Combination Notice

 

Ladies and Gentlemen:

 

Reference is made to the Investment Management Trust Agreement, dated as of
March 5, 2007 (the “Trust Agreement”) between Symmetry Holdings Inc. (the
“Company”) and you, as trustee (the “Trustee”). Capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the Trust
Agreement. Pursuant to Section 4(a) of the Trust Agreement, the Company hereby
advises you that a proposed Initial Business Combination has been approved by
the Company’s stockholders as contemplated by the Charter. The Company currently
anticipates that the Initial Business Combination will be consummated on or
about [_______________] (the “Anticipated Consummation Date”).

 

If certain deposits held in the Trust Account may not be made immediately
available by the Anticipated Consummation Date without penalty, the Trustee
shall notify the Company and the Representative of the same and the Company and
the Representative shall issue joint written instructions directing the Trustee
as to whether such funds should remain in the Trust Account and be distributed
after the Anticipated Consummation Date.

 

Very truly yours,

 

SYMMETRY HOLDINGS INC.

 

By:_________________________________

Name:

Title:

 

cc: CIBC World Markets

 

19

 

EXHIBIT B

Revocation of Initial Combination Notice

 

[LETTERHEAD OF COMPANY]

 

[INSERT DATE]

 

Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

Attention: Steven G. Nelson

 

Re: Trust Account No. _______________ - Revocation of Initial Combination Notice

 

Ladies and Gentlemen:

 

Reference is made to the Investment Management Trust Agreement, dated as of
March 5, 2007 (the “Trust Agreement”) between Symmetry Holdings Inc. (the
“Company”) and you, as trustee (the “Trustee”). Capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the Trust
Agreement. Reference is made to the Initial Combination Notice dated as of
[___________] advising you that, pursuant to Section 4(a) of the Trust
Agreement, a proposed Initial Business Combination was approved by the Company’s
stockholders as contemplated by the Charter.

 

Pursuant to Section 4(a) of the Trust Agreement, the Company hereby notifies you
that it has determined that the Initial Business Combination will not be
consummated on or about the Anticipated Consummation Date.

 

Very truly yours,

 

SYMMETRY HOLDINGS INC.

 

By:_________________________________

Name:

Title:

 

cc: CIBC World Markets

 

20

 

EXHIBIT C

Final Combination Termination Letter

 

[LETTERHEAD OF COMPANY]

 

[INSERT DATE] [at least two (2) Business Days in advance of Initial Business
Combination]

 

Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

Attention: Steven G. Nelson

 

Re: Trust Account No. _______________ - Final Combination Termination Letter

 

Ladies and Gentlemen:

 

Reference is made to the Investment Management Trust Agreement, dated as of
March 5, 2007 (the “Trust Agreement”) between Symmetry Holdings Inc. (the
“Company”) and you, as trustee (the “Trustee”). Capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the Trust
Agreement. Reference is made to the Initial Combination Notice dated as of
[___________] advising you that, pursuant to Section 4(a) of the Trust
Agreement, a proposed Initial Business Combination was approved by the Company’s
stockholders as contemplated by the Charter.

 

Pursuant to Section 4(c) of the Trust Agreement, the Company hereby notifies you
that it anticipates that the actual date of the consummation of the Initial
Business Combination (the “Actual Consummation Date”) will be [______________].
The Company and the Representative hereby instruct that the funds, including the
Contingent Discount, held in the Trust Account, be disbursed in accordance with
the instructions attached hereto as Schedule 1. If we determine that the Initial
Business Combination will not be consummated on the Actual Consummation Date as
described in this letter, we will notify you thereof as soon as practicable
prior to the date that had been specified as the anticipated Actual Consummation
Date.

 

Very truly yours,

 

SYMMETRY HOLDINGS INC.

 

 

By:_________________________________

Name:

Title:

CIBC World Markets

 

 

By:_________________________________

Name:

Title:

 

 

21

 



SCHEDULE 1

PAYMENT INSTRUCTIONS

 

[TO COME]



22

 

EXHIBIT D

Initial Liquidation Notice  

[LETTERHEAD OF COMPANY]

[INSERT DATE]

 

Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

Attention: Steven G. Nelson

 

Re: Trust Account No. _______________ - Initial Liquidation Notice

 

Ladies and Gentlemen:

 

Reference is made to the Investment Management Trust Agreement, dated as of
March 5, 2007 (the “Trust Agreement”) between Symmetry Holdings Inc. (the
“Company”) and you, as trustee (the “Trustee”). Capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the Trust
Agreement. Pursuant to Section 4(d) of the Trust Agreement, the Company hereby
advises you that a Liquidation Termination Date has occurred and that the
anticipated date of distribution is [_________________].

 

Very truly yours,

 

SYMMETRY HOLDINGS INC.

 

By:________________________________

Name:

Title

 

 

cc: CIBC World Markets

 

23

 



 

EXHIBIT E

Final Liquidation Termination Letter

 

[LETTERHEAD OF COMPANY]

 

[INSERT DATE AT LEAST FIVE (5) BUSINESS DAYS BEFORE THE DATE ON WHICH PAYMENT IS
REQUESTED]

 

Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

Attention: Steven G. Nelson

 

Re: Trust Account No. _______________ - Final Liquidation Termination Letter

 

Ladies and Gentlemen:

 

Reference is made to the Investment Management Trust Agreement, dated as of
March 5, 2007 (the “Trust Agreement”) between Symmetry Holdings Inc. (the
“Company”) and you, as trustee (the “Trustee”). Capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the Trust
Agreement. Reference is made to the Initial Liquidation Notice dated as of
[___________] advising you that, pursuant to Section 4(d) of the Trust
Agreement, a Liquidation Termination Date has occurred.

 

Pursuant to Section 4(d) of the Trust Agreement, the Company hereby directs you
to make payments in liquidation of the Trust Account on [_______________] in
accordance with the instructions set forth on Schedule 1 attached hereto.

 

Very truly yours,

 

SYMMETRY HOLDINGS INC.

 

By:________________________________

Name:

Title

 

 

cc: CIBC World Markets

 

 

24

 



 

SCHEDULE 1

PAYMENT INSTRUCTIONS

 

[TO COME]



25

 

 

EXHIBIT F

Tax Disbursement Request Letter

 

[LETTERHEAD OF COMPANY]

 

[INSERT DATE]

 

Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

Attention: Steven G. Nelson

 

Re: Trust Account No. _______________ - Tax Disbursement Request Letter

 

Ladies and Gentlemen:

 

Reference is made to the Investment Management Trust Agreement, dated as of
March 5, 2007 (the “Trust Agreement”) between Symmetry Holdings Inc. (the
“Company”) and you, as trustee (the “Trustee”). Capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the Trust
Agreement. Pursuant to Section 4(f) of the Trust Agreement, the Company hereby
advises the Trustee that an aggregate of [$______________] in taxes is due or
estimated to be due in respect of income arising from the Trust Property for the
period from [______________], 200[__] to [_____________], 200[__], in such
amounts and to such payees as indicated on the Schedule of Tax Payments attached
hereto as Schedule 1.

 

In accordance with the terms of the Trust Agreement, the Company hereby requests
that the Trustee (a) liquidate the Trust Property as needed to pay such taxes
and (b) promptly after receipt of this request, disburse to the Company, through
an electronic funds transfer, account debit or other method of payment specified
on Schedule 1, an amount of funds equal to [$______________].

 

[remainder of page intentionally left blank]

 

 

26

 

Very truly yours,

 

SYMMETRY HOLDINGS INC.

 

By:________________________________

Name:

Title

 

 

cc: CIBC World Markets

 

 

27

 

 

SCHEDULE 1

 

 

 

 

 

SCHEDULE OF TAX PAYMENTS

 

 

 

[Payee]

 

 

 

Payment Date:

 

 

Amount:

 

 

 

 

 

 

 

 

 

 

 

[Payee]

 

 

 

Payment Date:

 

 

Amount:

 

 

 

 

 

 

 

 

 

 

 

[Payee]

 

 



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

Payment Date:

 

 

Amount:

 

 

 

 

 

 

 

 

 

 

 

Payment Instructions

 

 

 

[Method]:

 

 

[Bank Name]:

 

 

[Account Number]:

 

 

28

 

EXHIBIT G

Authorized Personnel

 

AUTHORIZED INDIVIDUAL(S)  

AUTHORIZED

FOR TELEPHONE CALL BACK  

TELEPHONE NUMBER(S)

 

 

COMPANY:

 

Symmetry Holdings Inc.

432 Scarborough Road

Briarcliff Manor, NY 10510

Attention: Corrado De Gasperis

(917) 207-7904

 

 

TRUSTEE:

 

Frank A. DiPaolo, CFO

(212) 845-3270

Continental Stock Transfer & Trust Company

17 Battery Place, 8th Floor

New York, New York 10004

 

 

 

 

29

 

 